DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 
Response to Amendment
This action is in response to the RCE filed on 07/25/2022. The amendments filed on 07/02/2022 have been entered. Accordingly Claims 2-3,5-7,10-13 and 16-21 are pending. Claim 4 has been canceled, and Claims 20-21 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claim 6, the generated ultrasound image does not require the precision accuracy from the position and orientation information as required in Claim 1, also anatomical region of interest within the fields of view, the image of Claim 6 is broader than not of the forming step disclosed in Claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, 10, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Savord et. al. (U.S. 20060270934, November 30, 2006)(hereinafter, “Savord”) in view of Vignon et. al. (U.S. 20130041252, February 14, 2013)(hereinafter, “Vignon”).
Regarding Claim 16, Savord teaches: Method comprising the steps of: 5receiving, from a first non-invasive ultrasound probe, first ultrasound data having a first field of view including an anatomical region of interest (Figs.1-2 and 4, element 10, probe, [0022-0023]; “…On the left side of the drawing is a three dimensional (3D) ultrasonic imaging system including a probe 10 having a two dimensional array transducer. The transducer array transmits ultrasonic beams over a volumetric field of view 120 under control of an ultrasound acquisition subsystem 12 and receives echoes in response to the transmitted beams which are coupled to and processed by the acquisition subsystem.” [0022]; “ The full extent of the endocardial wall of the left ventricle is visible by three dimensional ultrasonic imaging of the volumetric field of view 120 of the 3D ultrasonic imaging system.” [0024]; “ The probe 10 scans the heart from the heart apex 104 as indicated by the outline 120 of the volumetric field of view scanned by the probe 10. As FIG. 2 illustrates, the left ventricle 102 can be fully encompasses and scanned by the volumetric field of view directed from between the rib cage 110,112.” [0028]);
receiving, from an invasive ultrasound probe, second ultrasound data having a second field of view including the anatomical region of interest which is different from the first field of view (Figs.1-2 and 4, element 30, invasive device, [0023-0024]; “…FIG. 1 the invasive device 30 is shown as a catheter which is performing a function at the wall of the left ventricle 102 of the heart 100. The full extent of the endocardial wall of the left ventricle is visible by three dimensional ultrasonic imaging of the volumetric field of view 120 of the 3D ultrasonic imaging system. The working tip of the interventional device 30 may include an x-ray, r.f. or ultrasonic device for imaging or ranging the endocardium, or a physiologic or thermal sensor which conducts diagnostic measurements of the endocardium, or an ablation device which treats lesions on the endocardium, or a placement device for an electrode, for example.” [0024]; “The invasive procedure may be assisted by monitoring the procedure simply by visualizing the site of the procedure, the wall of the left ventricle in the foregoing example, by use of the three dimensional ultrasound system. As the interventional device 30 is manipulated within the body the three dimensional environment in which the device is operated can be visualized in three dimensions, enabling the operator to anticipate turns and bends of orifices and vessels in the body and to precisely place the working tip of the interventional device at the desired site of the procedure. It is necessary to see a large field of view in order to provide gross navigation with enough detailed resolution to guide the intervention within the vicinity of the invasive device.” [0025]; “FIG. 13 illustrates a display 99 employing the techniques shown in FIGS. 9 and 11. In this display a wide field of view three dimensional hexagonal image 300 which is scanned at a lesser beam density and/or frame rate reveals the expanse of a vasculature system 12. An interventional device 12 performing a procedure at a point in the vasculature is shown in a more highly resolved volumetric region 306. The interventional device volume 306 is also shown separately in the same display in a zoomed view 308 in which the point of the procedure is shown in greater detail. This embodiment combines several of the features of the earlier embodiments. Other variations will readily occur to those skilled in the art.” [0041]),
wherein the invasive ultrasound probe includes an intra-cardiac echocardiography catheter (“In this drawing the interventional device is shown as a catheter, but it could also be some other tool or instrument such as a needle, a surgical tool such as a dissection instrument or stapler or a stent delivery, electrophysiology, or balloon catheter, a therapy device such as a high intensity ultrasound probe or a pacemaker or defibrillator lead, a diagnostic or measurement device such as an IVUS or optical catheter or sensor, or any other device which is manipulated and operates within the body.” [0023]; “FIG. 1 the invasive device 30 is shown as a catheter which is performing a function at the wall of the left ventricle 102 of the heart 100.” [0024]); 
receiving, from a tracking sensor, tracking data comprising a position and orientation of the intra-cardiac echocardiography catheter (“FIG. 4 illustrates another embodiment of the present invention. This embodiment differs from that of FIG. 1 in that there is a connection 46 from the probe 10 to the device position measurement subsystem 24 of the interventional device system. In this embodiment the probe 10 includes the position sensor 52. Rather than process the probe position signal by the transducer position detector 54 in the ultrasound system, the signal is processed by the same subsystem that processes the position signal from the interventional device 30. The two position signals allow a direct correlation of the positions of the interventional device and the probe to be performed by the interventional device system and used for coordinated imaging of the two systems.” [0032]);
with regards to limitations, and forming a joint image comprising the anatomical region of interest from the first field of view and the second field of view based on registering the second field of view into the first field of view, wherein the second field of view is registered into the first field of view  based on the position and the orientation of the intra-cardiac echocardiography catheter, Savord teaches: “In the process of FIG. 17 acquired 3D ultrasound data is volume rendered by the ultrasound system to form a 3D ultrasound image in step 202. In step 204 the volume rendered ultrasound image and data identifying the position of the array transducer 50 or probe 10 is transmitted to the interventional system. In step 206 the 3D ultrasound image is converted to the frame of reference of the data of the interventional system. This may involve resealing the coordinate data of the 3D ultrasound image to match the coordinate scaling of the interventional system data. Once the ultrasound image data has been converted, the ultrasound image and the interventional device data are aligned (step 208) through the use of the probe and interventional device coordinate information and combined (step 210) to form a consolidated three dimensional image for display 28 containing spatially accurate information about the interventional device and/or its procedure.” [0045].
	Savord is silent with regards to orientation and the second field of view being registered onto the first field of view.
	Vignon in the field of ultrasound teaches: “The plural tracking transducers are located mutually apart for real-time determination, by the device, of an orientation of the tool.” [0018]; “Having two or more transmitters or, alternatively two or more receivers, on the interventional tool 710 allows reliably and precisely identifying the position and orientation of an interventional tool or catheter with respect to the surrounding tissues, which is extremely useful for visualization of the surgical procedure” [0079]; “In particular, the dynamic range of the tracking frames 222 is ideally half that of the imaging frames 216 to take into account one-way beamforming only that induces sidelobes roughly twice as high as conventional two-way imaging. The tracking frames 222 are superimposed on the imaging frames 216 in real-time; they are ideally displayed with, as mentioned above, a different color. This allows unequivocal identification of the tracked device 218, and avoids saturation of the brightness image with potentially very strong signals received from the active source (as compared to the weaker pulse-echo signals backscattered by the tissue). Optionally, the point with maximum brightness in the tracking frames is simply isolated and taken as the needle tip location. A schematic drawing of the needle tip at the calculated location can then be superimposed on the image of the anatomy. The calculated position of the tracked receiver 218 can be superimposed on the real-time intra-operative ultrasound imaging display and/or pre-operative co-registered CT or MR images. Note that, if a 2D ultrasound probe is used allowing 3D tracking of the needle or catheter 204, 3D one-way beamforming can be performed during the tracking frames 222 even if the displayed pulse-echo imaging frames are 2D for easier visualization. It allows seeing the interventional tool 204 even when it is out of the imaging plane, and knowing its position with respect to the current imaging plane, enabling tool and imaging guidance.” [0055], see Fig. 2.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Savord obtaining orientation of the catheter and registering a view of the second field of view onto the first field of view as taught in Vignon for precise visualization of medical devices and real-time localization with respect to the anatomy for enhancing procedure accuracies.     
Regarding Claim 17, the combination of references Savord and Vignon substantially teach the claim limitations as noted above.
Savord further teaches: wherein the first ultrasound data is acquired simultaneously with the second ultrasound data (“The operator can maneuver and reposition the probe 10 to constantly keep the interventional device 30 within the probe's volumetric field of view. Since in the preferred embodiment the probe 10 has a two dimensional array which rapidly transmits and receives electronically steered beams, rather than a mechanically swept transducer, real time three dimensional ultrasonic imaging can be performed and the interventional device and its procedure observed continuously and precisely in three dimensions.” [0025]).
Regarding Claim 18, the combination of references Savord and Vignon substantially teach the claim limitations as noted above.
Savord further teaches: wherein the first non-invasive ultrasound probe has a resolution and wherein the second invasive ultrasound probe has a resolution, the resolution of the intra-cardiac echocardiography catheter being higher than the resolution of the first non-invasive ultrasound probe (“This information is communicated to the ultrasound acquisition subsystem 12, when then transmits a greater beam density in the volumetric region 122 surrounding the interventional device 30. In the remainder of the volumetric field of view 120 more widely spaced transmit beams are employed. The space between the widely spaced transmit beams may be filled in by interpolating synthetic echo signals if desired. By this technique the volumetric region 122 surrounding the interventional probe will be shown with higher definition and resolution, enabling the physician to accurately guide and use the device at the site of the procedure. The remaining volumetric space will be shown with less definition but sufficient to orient the interventional device and procedure in the surrounding tissue. The beam density within the volumetric region of the interventional device can be uniformly high with the surrounding space scanned with uniformly lesser beam density. Alternatively, the highest beam density can be employed in the vicinity of the device sensor 32, with the beam density declining with greater distances from the interventional device. By continuously tracking the location of the interventional device 30 the volumetric region 122 is constantly redefined as needed to spatially correspond to the location of the interventional device 30.” [0037]).
Regarding Claim 20, the combination of references Savord and Vignon substantially teach the claim limitations as noted above.
Savord teaches: Wherein the method further comprises receiving further tracking data comprising a position and oreintation of the non-invasive probe (“FIG. 3 illustrates some of the components of the 3D ultrasound system of FIG. 1 in further detail. The elements of a two dimensional array transducer 50 are coupled to a plurality of microbeamformers 62. The microbeamformers control the transmission of ultrasound by the elements of the array transducer 50 and partially beamform echoes returned to groups of the elements. The microbeamformers 62 are preferably fabricated in integrated circuit form and located in the housing of the probe 10 near the array transducer. Microbeamformers, or subarray beamformers as they are often called, are more fully described in U.S. Pat. Nos. 6,375,617 and 5,997,479. The probe 10 may also include a position sensor 52 which provides signals indicative of the position of the probe 10 to a transducer position detector 54. The sensor 52 may be a magnetic, electromagnetic, radio frequency, infrared, or other type of sensor such as one which transmits a signal that is detected by a voltage impedance circuit. The transducer position signal 56 produced by the detector 54 may be used by the ultrasound system or coupled to the interventional device system when useful for the formation of spatially coordinated images containing information from both systems.” [0030]; “ FIGS. 17-21 are flowcharts which illustrate several ways in which the three dimensional ultrasonic image data acquired by the ultrasound system can be merged with spatially based data of the interventional device such as location or image data. In the process of FIG. 17 acquired 3D ultrasound data is volume rendered by the ultrasound system to form a 3D ultrasound image in step 202. In step 204 the volume rendered ultrasound image and data identifying the position of the array transducer 50 or probe 10 is transmitted to the interventional system.” [0045]).
Regarding Claim 2, the combination of references Savord and Vignon substantially teach the claim limitations as noted above.
Savord further teaches: wherein the first field of view is larger than the second field of view (Figs.1-2 and 4, element 30, invasive device, [0023-0024]; “…FIG. 1 the invasive device 30 is shown as a catheter which is performing a function at the wall of the left ventricle 102 of the heart 100. The full extent of the endocardial wall of the left ventricle is visible by three dimensional ultrasonic imaging of the volumetric field of view 120 of the 3D ultrasonic imaging system. The working tip of the interventional device 30 may include an x-ray, r.f. or ultrasonic device for imaging or ranging the endocardium, or a physiologic or thermal sensor which conducts diagnostic measurements of the endocardium, or an ablation device which treats lesions on the endocardium, or a placement device for an electrode, for example.” [0024]; “The invasive procedure may be assisted by monitoring the procedure simply by visualizing the site of the procedure, the wall of the left ventricle in the foregoing example, by use of the three dimensional ultrasound system. As the interventional device 30 is manipulated within the body the three dimensional environment in which the device is operated can be visualized in three dimensions, enabling the operator to anticipate turns and bends of orifices and vessels in the body and to precisely place the working tip of the interventional device at the desired site of the procedure. It is necessary to see a large field of view in order to provide gross navigation with enough detailed resolution to guide the intervention within the vicinity of the invasive device.” [0025]. Examiner notes from the figures the view of the catheter is of the left ventricle wall  (i.e. second field of view) while the field view of the probe (i.e. first field of view is all of element 120 in the figures, which is larger, thus meeting the claim limitations.).
Regarding Claim 3, the combination of references Savord and Vignon substantially teach the claim limitations as noted above.
Savord further teaches: wherein the non-invasive ultrasound probe is a transthoracic echocardiography probe (“FIG. 2 illustrates practice of the present invention when the three dimensional ultrasound probe used is a transthoracic probe 10.” [0028]).
Regarding Claim 5, the combination of references Savord and Vignon substantially teach the claim limitations as noted above.
Savord further teaches: wherein each of the first ultrasound data and the second ultrasound data are 3D ultrasound data (“Referring first to FIG. 1, the use of three dimensional ultrasonic imaging to guide or monitor an invasive instrument and procedure is shown in partial block diagram form. On the left side of the drawing is a three dimensional (3D) ultrasonic imaging system including a probe 10 having a two dimensional array transducer. The transducer array transmits ultrasonic beams over a volumetric field of view 120 under control of an ultrasound acquisition subsystem 12 and receives echoes in response to the transmitted beams which are coupled to and processed by the acquisition subsystem.” [0022]; “In the embodiment of FIG. 1 the invasive device 30 is shown as a catheter which is performing a function at the wall of the left ventricle 102 of the heart 100. The full extent of the endocardial wall of the left ventricle is visible by three dimensional ultrasonic imaging of the volumetric field of view 120 of the 3D ultrasonic imaging system. The working tip of the interventional device 30 may include an x-ray, r.f. or ultrasonic device for imaging or ranging the endocardium, or a physiologic or thermal sensor which conducts diagnostic measurements of the endocardium, or an ablation device which treats lesions on the endocardium, or a placement device for an electrode, for example.” [0024]).
Regarding Claim 6, the combination of references Savord and Vignon substantially teach the claim limitations as noted above.
Savord further teaches: wherein the method further comprises generating an ultrasound image in which a first image having the first field of view and being produced based on the first ultrasound data is overlaid with a second image having the second field of view and being produced based on the second ultrasound data (“FIGS. 17-21 are flowcharts which illustrate several ways in which the three dimensional ultrasonic image data acquired by the ultrasound system can be merged with spatially based data of the interventional device such as location or image data. In the process of FIG. 17 acquired 3D ultrasound data is volume rendered by the ultrasound system to form a 3D ultrasound image in step 202. In step 204 the volume rendered ultrasound image and data identifying the position of the array transducer 50 or probe 10 is transmitted to the interventional system. In step 206 the 3D ultrasound image is converted to the frame of reference of the data of the interventional system. This may involve resealing the coordinate data of the 3D ultrasound image to match the coordinate scaling of the interventional system data. Once the ultrasound image data has been converted, the ultrasound image and the interventional device data are aligned (step 208) through the use of the probe and interventional device coordinate information and combined (step 210) to form a consolidated three dimensional image for display 28 containing spatially accurate information about the interventional device and/or its procedure.” [0045];“The 3D ultrasonic image data acquired by the probe 10 and the ultrasound acquisition subsystem 12, and the interventional data acquired by the intervention subsystem, and the location data of the probe 10, the interventional device 30, or both, are then processed to form a consolidated 3D ultrasound image by the 3D image processor 14. The 3D image containing interventional device and/or procedure information is then displayed on the display 18. The entire imaging and interventional system is controlled by a user control panel 29.” [0051]).
Regarding Claim 10, the combination of references Savord and Vignon substantially teach the claim limitations as noted above.
Savord further teaches: wherein the method further comprises releasably connecting each of the non-invasive ultrasound probe and the intra-cardiac echocardiography catheter to a terminal (“…a signal path 42 connects the ultrasound acquisition subsystem 12 of the ultrasound system and the device position measurement subsystem 24 of the interventional device system to allow synchronization of the imaging system and the interventional device.” [0026]; “…a connection 46 from the probe 10 to the device position measurement subsystem 24 of the interventional device system. In this embodiment the probe 10 includes the position sensor 52. Rather than process the probe position signal by the transducer position detector 54 in the ultrasound system, the signal is processed by the same subsystem that processes the position signal from the interventional device 30. The two position signals allow a direct correlation of the positions of the interventional device and the probe to be performed by the interventional device system and used for coordinated imaging of the two systems.” [0032]).

Claims 11-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Vignon and Bharat et. al. (U.S. 20150182144, EFD July 22, 2013)(hereinafter, “Bharat”)
Regarding Claims 11 and 12, the combination of references Savord and Vignon substantially teach the claim limitations as noted above.
Savord teaches a connection between the first non-invasive ultrasound probe with the second invasive ultrasound probe (“This embodiment differs from that of FIG. 1 in that there is a connection 46 from the probe 10 to the device position measurement subsystem 24 of the interventional device system. In this embodiment the probe 10 includes the position sensor 52. Rather than process the probe position signal by the transducer position detector 54 in the ultrasound system, the signal is processed by the same subsystem that processes the position signal from the interventional device 30. The two position signals allow a direct correlation of the positions of the interventional device and the probe to be performed by the interventional device system and used for coordinated imaging of the two systems.” [0032]).
Savord does not teach: wherein the tracking sensor comprises a fiber optic shape sensor, connecting the first non-invasive ultrasound probe with the second invasive ultrasound probe via an optical fiber of the fiber optic shape sensor.
Bharat in the field of shape sensing systems teaches: “A shape sensing system includes module 132 and shape sensing device 118 mounted on or integrated into the probe 120. The shape sensing system includes an optical interrogator 112 that provides selected signals and receives optical responses. An optical source 114 may be provided as part of the interrogator 112 or as a separate unit for providing light signals to the shape sensing device 118. Shape sensing device 118 includes one or more optical fibers 122 which may be coupled to the device 120 in a set pattern or patterns. The fibers 122 may be coupled to the workstation 102 through cabling 126. The cabling may include fiber optics, electrical connections, other instrumentation, etc. as needed.” [0023]; “Shape sensing 118 with fibers 122 may be implemented using any mechanism of optical fiber transmission/reflection. For example, shape sensing 118 with fibers 122 may be implemented using one or more of: wavelength-division multiplexed distributed sensing, time-wavelength-division multiplexed distributed sensing, interferometric detection, amplitude-based inherent scattering, etc. Preferably, shape sensing 118 with fibers 122 is based on the fiber optic Bragg grating (FBG) principle; however, other approaches are also contemplated, such as, e.g., Rayleigh scattering, Raman scattering or Brillouin scattering. FBG is a short segment of optical fiber that reflects particular wavelengths of light and transmits all others. This is achieved by adding a periodic variation of the refractive index in the fiber core, which generates a wavelength-specific dielectric mirror. A fiber Bragg grating can therefore be used as an inline optical filter to block certain wavelengths, or as a wavelength-specific reflector.” [0027].
 Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Savord a tracking sensor to connect the first non-invasive ultrasound probe with the second invasive device via an optical fiber of the fiber optic shape sensor as taught in Bharat to allow for capabilities such as spatial compounding, multi-transducer imaging and permit high spatiotemporal resolution tracking of transducer(s).

Regarding Claim 21, the combination of references Savord and Vignon substantially teach the claim limitations as noted above.
Savord does not explicitly teach: the tracking sensor is common to the intra-cardiac echocardiography catheter and the non-invasive ultrasound probe.
Bharat in the field of shape sensing systems teaches: “In block 408, position information of the imaging devices of the shape sensing enabled device is determined based on spatial relationships between the fibers and the one or more imaging devices. Initially, prior to the disposition of the shape sensing enabled device within the structure, a transformation between the fibers and imaging devices of the shape sensing enabled device is determined. The transformation represents spatial relationships between the fibers and the imaging devices. In one embodiment, in block 410, spatial relationships are defined between each fiber and one or more points (e.g., center) each representing the one or more imaging devices of the shape sensing enabled device.” [0041]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Savord a common tracking sensor as taught in Bharat to provide positional information of the probes (Bharat, [0012]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Vignon and Ralovivh et. al. (U.S. 20160287214, October 6, 2016)(hereinafter, “Ralovich”).
Regarding Claim 7, the combination of references Savord and Vignon substantially teach the claim limitations as noted above.
Savord does not explicitly teach: wherein the method further comprises enabling a user to adapt a transparency of the second image.
Ralovich in the field of ultrasound imaging teaches: “…the volume of interest and volume may be rendered and displayed separately. Two different images are displayed adjacent to each other. In another embodiment, the volume of interest is rendered and a resulting image is overlaid on a rendering from the volume. The same viewing perspective, but different rendering (e.g., transfer function, type of rendering, color mapping, transparency, or shading) is used for both renderings. The anatomy may be specially marked in the display through luminosity, color, graphic frames, or other visible indicators. In yet another embodiment, the volume of interest data is processed differently, such as by a different transfer function, but then combined with the volume data. The resulting blended data is rendered as an image. Samples from the volume of interest and the other parts are temporally and spatially blended so that the image represents the entire volume.” [0073].
Since Savord has the hardware and software capabilities, it would be obvious to one of ordinary sill in the art before the effective filing date of the invention to incorporate into Savord a transparency unit which enables a user of the ultrasound system to adapt a transparency of an image as taught in Ralovich “…for diagnosis and/or treatment guidance. Enhanced imaging of valves may assist in interventional cardiology and structural heart diseases.” (Ralovich, [0077]).

 Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Vignon and Chan (U.S. 20130131499)(hereinafter, “Chan”).
	Regarding Claim 13, the combination of references Savord and Vignon substantially teach the claim limitations as noted above.
	Savord does not explicitly teach: wherein the tracking sensor comprises an electromagnetic localization sensor. 
	Chan in the field of ultrasound positioning systems teaches: “…wherein the at least one other position sensing device (282) includes one of another optical fiber with optical sensors and an electromagnetic sensor.” (claim 12).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the tracking sensor of Savord to comprise an electromagnetic sensor as taught in Chan to visualize and localize the instrument as it’s navigated through various the various fields of views and/or structures. 
Regarding Claim 19, the combination of references Savord and Vignon substantially teach the claim limitations as noted above.
With regards to limitation: A non-transitory computer readable storage medium comprising a computer program comprising program code means for causing a computer to carry out the steps of the method as claimed in claim 16 when said computer program is 25carried out on a computer , the combination of Savord and Vignon teach the method step limitations in claim 16 which apply to claim 19, which are carried out on processor(s) as taught in Savord: “FIG. 4 illustrates another embodiment of the present invention. This embodiment differs from that of FIG. 1 in that there is a connection 46 from the probe 10 to the device position measurement subsystem 24 of the interventional device system. In this embodiment the probe 10 includes the position sensor 52. Rather than process the probe position signal by the transducer position detector 54 in the ultrasound system, the signal is processed by the same subsystem that processes the position signal from the interventional device 30. The two position signals allow a direct correlation of the positions of the interventional device and the probe to be performed by the interventional device system and used for coordinated imaging of the two systems.” [0032]; “The location of the interventional device may also be detected if desired by signal and/or image processing techniques in the ultrasound system.” [0036]; “The 3D ultrasonic image data acquired by the probe 10 and the ultrasound acquisition subsystem 12, and the interventional data acquired by the intervention subsystem, and the location data of the probe 10, the interventional device 30, or both, are then processed to form a consolidated 3D ultrasound image by the 3D image processor 14.” [0051].
	Savord is silent with regards to: A non-transitory computer readable storage medium.
	Chan in the field of ultrasound positioning systems teaches: “…a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system. For the purposes of this description, a computer-usable or computer readable medium can be any apparatus that may include, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device. The medium can be an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system (or apparatus or device) or a propagation medium. Examples of a computer-readable medium include a semiconductor or solid state memory, magnetic tape, a removable computer diskette, a random access memory (RAM), a read-only memory (ROM), a rigid magnetic disk and an optical disk. Current examples of optical disks include compact disk-read only memory (CD-ROM), compact disk-read/write (CD-R/W) and DVD.” [0028].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Savord to include a non-transitory computer readable storage medium as taught in Chan to “…store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device.” (Chan, [0028].

Response to Arguments
With regards to applicant’s arguments regarding Savord not teaching orientation with respect to the intra-vascular device. Examiner respectfully disagrees, position information includes location and orientation, unless otherwise disclosed, see Atlmann U.S. 20070106147 [0041]. In the interest of moving prosecution forward, reference Vignon explicitly states “position and orientation”, since “position” in Vignon is used to mean location as Applicant Specification [0020]. Vignon has been used in the rejection above to provide orientation information with respect to the catheter.
Applicant’s arguments regarding Claim 1 to reference Bharat are moot in view of the new grounds of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793